Citation Nr: 1726837	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-05 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the United States Army from January 2000 to September 2009 as a Cavalry Scout.  The Veteran had service in Southwest Asia in March 2003 through March 2004 and again in September 2007 to November 2008.  
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a Jan 2010 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran previously requested a travel board hearing before the Board, but withdrew the request in correspondence received in January 2015.

The Veteran's right shoulder and a wrist condition were previously before the Board in September 2015 and again in August 2016.  On remand, the Veteran was granted service connection for his wrist in an April 2017 Rating Decision and that issue is not currently on appeal before the Board.  


FINDING OF FACT

The Veteran does not currently have a disability associated with his right shoulder.


CONCLUSION OF LAW

The criteria for service connection for the right shoulder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In August 2016, with the Veteran having shown good cause for non-attendance of a prior scheduled examination, the Board remanded the claim for additional development, including obtaining any pertinent outstanding medical treatment documents and affording the Veteran an examination regarding his right shoulder.  Thereafter, the AOJ was to readjudicate the issue on appeal and provide the Veteran a SSOC for any benefit that remained denied.

The Veteran underwent an examination of his right shoulder in March 2017 and VA treatment documents were associated with the Veteran's file.  The AOJ provided a supplemental statement of the case to the Veteran for the right shoulder.  Therefore, there has been substantial compliance with Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in June 2009. 

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided because his service treatment records, VA treatment records, service personnel records, and lay statements have been obtained.  The Veteran has not contended and the record does not suggest that they are incomplete.  In addition, VA obtained any outstanding and relevant post-service treatment records referable to the Veteran's shoulder. 

The Veteran has undergone a VA examination in connection with his claim for service connection in March 2017.  The Board finds that the examination is adequate to decide the claim because it involved a review of the history, consideration of the Veteran's statements, a thorough clinical evaluation, and an opinion that addresses the diagnoses and etiology of the Veteran's right shoulder issues with rationale.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he has pain in the right shoulder while lifting things overhead and lifting weights, which he relates to a fall from a Humvee in service, which occurred in 2003, while deployed in Iraq.  See, e.g., March 2017 VA examination.  

As an initial matter, there are notations stating that the Veteran injured his shoulder when he fell during a firefight with enemy forces.  See, e.g., April 2009 Report of Medical Assessment.  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d); 38 U.S.C.A. § 1154(b).  However, even if the Veteran engaged in combat in Iraq and his right shoulder issue occurred in direct combat with the enemy there would still need to be competent evidence of a current disability.  As explained below, there is no such evidence.  

In a December 2002 Report of Medical History, the Veteran noted "yes" for "painful shoulder, elbow, or wrist pain" and "swollen or painful joints."  A January 2003 service examination note reported wrist injury, but no shoulder abnormalities.

In a June 2004 Post-Deployment Health Assessment, the Veteran reported current back pain, swollen or painful joints, and back pain.  There was no listed assessment and no mention of a right shoulder injury or residual symptoms of an injury.

A January 2008 service treatment note reported Veteran complained of right shoulder pain, described as sharp.  After inspection, assessment was possible shoulder strain.  An addendum report to the January 2008 note reported the Veteran had history of AC joint injury several years ago and now had pain in the area of the AC joint after returning to weight lifting.

In an October 2008 Post-Deployment Health Assessment checked "yes" for "still bothered" by swollen, stiff, or painful joints; back pain; and numbness or tingling in hands or feet.

Of record is what appears to be a Report of Medical History signed by the Veteran at separation, but is not dated and is largely blank, with "see VA dictation" listed in most categories.  An April 2009 Report of Medical Assessment reports "shoulder injury after a fall from hummer during fire fight."  A 2009 Report of Medical Assessment (with no month) listed "yes" under "painful shoulder, elbow, or wrist" with "painful right shoulder" written in "explanation section." 

A radiologic examination report dated May 2009 reported impression as "normal shoulder" with no evidence of fracture, inflammation, neoplastic or arthritic change.  "Soft tissue structures of the shoulder demonstrate no significant abnormality."

A May 2009 pre-discharge VA treatment noted that the Veteran complained of a right shoulder condition, starting in 2003, caused by following off a Humvee in Iraq, with symptoms of pain and decreased range of motion, increased with overhead lifting.  A C & P examination note, also in May 2009, found the right shoulder as normal with "no substantial clinical findings . . . to support the following complaints: Right Shoulder Condition."  In a November 2009 VA treatment document, the Veteran also reported that he had right shoulder "health concerns or injuries."

The Veteran submitted a claim, received in June 2009, seeking service connection for his right shoulder, without specifying a start date or circumstance of the disability. 

A comprehensive VA primary care intake examination was performed in November 2009.  The Veteran reported right ankle pain but no symptoms of the right shoulder. 

In August 2011, there is a VA primary care note reporting that the Veteran "hurt shoulder 2 mo[nths] ago trying to relative rest".  A physical examination found "shoulder R[ight] : A[C] area tender FROM but full flexion and abd and ext roation tender at extremes, + scarf sign neg sulcus or apprehansion [sp]."  The Veteran has historical notes of "shoulder: arthralgia" or shoulder pain in his VA treatment records from roughly 2011 onward.  See, e.g., February 2014 VA Internal Medicine Progress note.  

During a March 2017 VA examination for his right shoulder, the Veteran described feeling "unstable" and the examiner stated that the Veteran had pain when "putting his hand behind back." The Veteran reported taking medication for flare-ups. Veteran reported he has pain in the right shoulder while doing things
overhead, i.e lifting weights. Incurred this injury in the same incident in which he injured the wrist, i.e a fall from a Humvee. The Veteran denied any treatment or examination by an orthopedist.  The Veteran reported that he exercised regularly including running, biking, doing some light weights and that he works fulltime doing armed security in southern Iraq but is currently on leave in the United States.   On examination, range of motion for the right shoulder was noted as "abnormal or outside of normal range" with limitation to 160 degrees in both flexion and abduction with no noted pain on weight bearing and no noted functional loss.  The range of motion in his left shoulder was normal with no pain.  Diagnostic testing and all other testing was normal or negative, although "clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition" and left and right shoulder rotator cuff condition were marked as "suspected."  However, every related test, condition, or impairment being found as "negative" or not shown.  The examiner found that the Veteran functional impairment was limited to being "[u]nable to lift repeatedly overhead."  The examiner's opinion further stated:  

Pain is a symptom and not a diagnosis and [V]eteran has no documented diagnosis for a disabling condition of the right shoulder.  Has never seen an orthopedic specialist for the right shoulder and other than X-rays done in 2009[,] which were normal, has had no further workup or treatment for the right shoulder.

The March 2017 medical opinion found that the "condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  

The VA examination has significant probative value because the examiner reviewed the claims file, considered the Veteran's reports of symptoms in and after service, and provided sufficient rationale for the opinion, and based her opinion on examination of the Veteran and the Veteran's medical history and lay statements.  The VA examiner was a medical doctor with the expertise and training to render an opinion as to whether the Veteran has a disability associated with right shoulder disability that accounts for his subjective symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board finds that the Veteran's report of some form of right shoulder trauma in a fall from a vehicle in combat is credible even though there was no record of immediate treatment because it was in a combat theater and consistent with his military duties.  The Board acknowledges the Veteran's lay statements regarding his subjective symptoms of occasional right shoulder pain, which he is competent to make.  However, there are many questionnaires and records of comprehensive examination where there were no reports of right shoulder discomfort or dysfunction when musculoskeletal or primary care examinations were performed.  Moreover, the Veteran reported the recurrence of pain on overhead or behind the back exertion, and he is able to perform regular vigorous exercise using the shoulder as well as overseas armed security duties.  However, in the absence of a current clinical diagnosis or manifestations of a disability supported by adequate pathology, service connection for the right shoulder must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The diagnosis of a disability is essentially a medical question, and as such is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has a diagnosable right shoulder disability is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, his lay opinion that he has a diagnosable right shoulder disability is of little probative value.

With no objective diagnosis or manifestations of a disability with supporting pathology, the Board is left solely with the Veteran's complaints of right shoulder pain.  Therefore, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


